               Case 2:19-cv-00924-RSM Document 17 Filed 07/16/20 Page 1 of 3



1                                                                      HONORABLE RICARDO MARTINEZ
2

3

4

5                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
6
                                          AT SEATTLE
7

8
       ARMEN BEEMAN, a single individual,                       No. 2:19-cv-924 RSM
9
                                                                STIPULATED MOTION AND ORDER
                                          Plaintiff,            TO CONTINUE DISCOVERY CUTOFF
10
                                                                DATE
      Vs.
11
      CITY OF SEDRO WOOLLEY,
12
                                          Defendants.
13

14
            The parties, Plaintiff Armen Beeman, and Defendant City of Sedro Woolley by and through their
15
     respective counsel, respectfully and jointly request that the discovery cutoff date of June 5, 2020 be
16

17   continued until August 15, 2020. All other dates are to remain as scheduled pursuant to the Order Setting

18   Trial Date and Related Dates entered March 30, 2020. This continuance is requested to permit all parties to
19   complete depositions which have been noted but continued due to current circumstances.
20
            The parties have been diligent in the conduct of discovery prior to two current circumstances and
22
     continue to make best efforts to do so.      Interrogatories by both parties have been propounded and
23
     answered. Four depositions remain to be conducted.
24

25
            Pursuant to FRCP 11, Plaintiff’s and Defendant’s counsel attest of these facts, respectfully, by the

26   signatures below.

27

     STIPULATED MOTION AND ORDER TO CONTINUE                                          Law Office of
     DISCOVERY CUTOFF DATE                                                    RODNEY R. MOODY
     Page 1 of 3                                                                2707 Colby Ave., Ste. 603
                                                                                   Everett, WA 98201
                                                                                     WSBA #17416
                                                                           (425) 740-2940 Fax (425) 740-2941
               Case 2:19-cv-00924-RSM Document 17 Filed 07/16/20 Page 2 of 3



1           Accordingly, by this Joint Motion, the parties request that the above listed discovery cutoff date be
2
     continued as indicated to August 15, 2020.
3
            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
4
            DATED this 15th day of July, 2020.
5

6

7    /s/ Thomas P. Miller                         /s/ Rodney R. Moody
     Thomas P Miller, WSBA #34473                 Rodney R Moody, WSBA #17416
8    Attorneys for Defendant                      Attorney for Plaintiff
     2100 Westlake Avenue North., Ste. 206        2707 Colby Avenue, Ste. 603
9    Seattle, WA 98109                            Everett, WA 98201
     206–957–9669                                 425–740–2940
10
     tom@christielog.com                          rmoody@rodneymoodylaw.com
11

12

13                                                    ORDER
14
            PURSUANT TO THE STIPULATION ABOVE, IT IS HEREBY ORDERED, ADJUDGED AND
15
     DECREED that the parties request for a continuance of the discovery cut-off date to August 15, 2020 is
16
     GRANTED.
17

18
            DATED this 16th day of July, 2020.

19

20

22

23
                                                         A
                                                         RICARDO S. MARTINEZ
                                                         CHIEF UNITED STATES DISTRICT JUDGE
24

25

26

27

     STIPULATED MOTION AND ORDER TO CONTINUE                                          Law Office of
     DISCOVERY CUTOFF DATE                                                    RODNEY R. MOODY
     Page 2 of 3                                                                2707 Colby Ave., Ste. 603
                                                                                   Everett, WA 98201
                                                                                     WSBA #17416
                                                                           (425) 740-2940 Fax (425) 740-2941
             Case 2:19-cv-00924-RSM Document 17 Filed 07/16/20 Page 3 of 3



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

22

23

24

25

26

27

     STIPULATED MOTION AND ORDER TO CONTINUE                          Law Office of
     DISCOVERY CUTOFF DATE                                    RODNEY R. MOODY
     Page 3 of 3                                                2707 Colby Ave., Ste. 603
                                                                   Everett, WA 98201
                                                                     WSBA #17416
                                                           (425) 740-2940 Fax (425) 740-2941
